DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (US 3,695,326).
Bryant is directed to a tire construction in which a woven glass fabric is used as a “belting fabric” (corresponds with the claimed reinforced belt layer) (Column 1, Lines 1-7).  More particularly, the woven fabric includes warp and weft or filling yarns, wherein said yarns are bonded or adhered together at cross-over points by a thermoplastic resinous bond (Column 1, Lines 25+).   
Regarding claim 5, Bryant teaches the use of a wide variety of thermoplastic coating materials (Column 2, Lines 14+).  Any of these coating materials can be broadly viewed as a “low melting point material”.  Bryant further teaches that said material is solidified as a result of drying and such is seen to correspond with a heat treating step (Column 2, Lines 20+ and Column 4, Lines 35+).  
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BY 10028 U.
As best depicted in Figure 1, BY ‘028 is directed to a tire construction including a woven fabric layer having warp cords and weft cords, wherein an adhesive is provided to glue together or adhere said cords.  BY ‘028 further states that said fabric layer is a “shielding layer” that ensures breaker stability and such would be recognized as corresponding to the claimed “reinforced belt layer”. 
With respect to claim 2, BY ‘028 describes a non-rubberized textile material.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant.
As detailed above, Bryant is broadly directed to a tire construction including a woven fabric.  Additionally, Bryant teaches an exemplary fabric having 16 warp ends per inch and 2 weft or fill ends per inch (Column 4, Lines 15+).  While Bryant fails to specifically disclose a number of warps and a fabric width, the claimed values would have been obvious given the general disclosure of Bryant to include a belting fabric and the exemplary warp count detailed above.  It is emphasized that tires have a wide variety of dimensions as a function of the intended use of the tire and the claimed widths are consistent with common tire widths.  For example, given a common width between 150 mm and 200 mm, the fabric of Bryant would have between 94 and 126 warp ends and such falls well within the broad range of the claimed invention.  Lastly, a thickness between 0.4 mm and 1.0 mm is consistent with well known and conventional dimensions associated with tire belt layers.  Again, as detailed above, the claims are directed to absolute dimensions and it is well taken that tire dimensions are highly dependent on the tire size and ultimately the intended use of the tire.     
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BY ‘028 and further in view of Wolf (US 3,395,744). 
As detailed above, BY ‘028 is directed to a tire construction comprising a woven fabric layer having warp cords and weft cords.  In terms of the materials, BY ‘028 describes “the possibility of using threads of any stiffness”.  While the reference is silent with respect to the specific materials required by the claims, said materials are consistent with those that are commonly used in similar, woven fabrics designed for tires, as shown for example by Wolf (Column 1, Lines 10-20 and Column 3, Lines 5+).  It is emphasized that a wide variety of cord materials are conventionally used in woven fabric layers designed for tire components and Applicant has not provided a conclusive showing of unexpected results for the claimed materials.  Lastly, the claimed shrinkage values are consistent with the common nylon or polyester materials suggested by Wolf.   
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BY ‘028.
BY ‘028 is directed to a tire comprising a woven fabric layer arranged in a crown region (corresponds with claimed belt layer).  BY ‘028 also states that a width of the fabric can vary between 7 mm and 20 mm and such values are fully encompassed by the claimed range.  While BY ‘028 is silent with respect to the fabric thickness and the number of warp ends, the claimed values are consistent with those that are conventionally used in woven fabric layers designed for tires.  It is emphasized that the claims define an extremely broad range of values and Applicant has not provided a conclusive showing of unexpected results for the claimed values.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BY ‘028 and further in view of Boon (US 4,356,219). 
BY ‘028 is directed to a tire comprising a woven fabric layer arranged in a crown region (corresponds with claimed belt layer).  BY ‘028 further states that an adhesive compound is applied to the woven fabric (such an adhesive would be applied to the warp cords).  The reference, however, is silent with respect to the type of adhesive compound.  In any event, the claimed combination of an emulsion and an RFL compound is a conventional means of adhering woven fabric layers to adjacent tire components, as shown for example by Boon (Column 1, Lines 5+ and Column 3, Lines 55+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use common adhesive compounds in the tire construction of BY ‘028.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 18, 2022